DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,9-11,13,14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mopidevi (WO 2019/072397) in view of Marce (US 20200304429).
Re claim 1:
Mopidevi discloses receiving data for transmission from the first (Pg.11 lines 14-15 The QoS flow controller 510 is configured to receive packets from higher layers and Pg.1 lines 4-5 scheduling of quality of service (QoS) flows in a wireless communication system); 
classifying different portions of the data for transmission into different quality of service, QoS, data flows based on relative priority of the portions of the data (Pg.9 lines 14-16  The QoS flow controller 510 is configured to receive packets from higher layers (e.g. Internet Protocol (IP) layer, or Service Data Adaptation Protocol (SDAP) layer) and to determine a QoS flow identifier and a priority of each received packet and Fig.5 ref. VQS1 and VQS2); 
dividing the QoS data flows into a plurality of subsets of one or more QoS data flows, and allocating each subset of one or more QoS data flows to a corresponding virtual queue, each virtual queue including the data for the corresponding subset of one or more QoS data flows (Pg.11 lines 23-26  For example, in Fig.5, two virtual queue sets VQS1 and VQS2 are created. In the first virtual queue set VQS1 three virtual queues VQ1 , VQ2, and VQ3 are created to buffer the packets with the same QoS flow identifier 1 but with different priorities - High priority, Normal priority, and Low priority and Fig.5 ref. VQ1, VQ2, VQ3); 
obtaining a schedule (Pg.2 lines 21-22  A first aspect of the invention suggests a mechanism for scheduling user data (e.g. service data) for a data radio bearer (DRB) and Pg.2 lines 4-6  As in LTE, the network may allocate one data radio bearer first (called default bearer in LTE) and depending on the QoS requirements of the received packets, network may allocate more data radio bearers (called dedicated data radio bearers)); 
applying the schedule in order to allocate(Pg.2 lines 21-23  A first aspect of the invention suggests a mechanism for scheduling user data (e.g. service data) for a data radio bearer (DRB). The user data is transmitted by means of QoS flow mapped onto the data radio bearer and Pg.2 lines 4-6  As in LTE, the network may allocate one data radio bearer first (called default bearer in LTE) and depending on the QoS requirements of the received packets, network may allocate more data radio bearers (called dedicated data radio bearers)); and 
transmitting the data across the wireless system using the allocated resources (Pg.2 lines 22-23  The user data is transmitted by means of QoS flow mapped onto the data radio bearer and Fig.1); and 
outputting the data to the second (Pg.2 lines 22-23  The user data is transmitted by means of QoS flow mapped onto the data radio bearer and Fig. 1).
Mopidevi does not explicitly disclose providing permission.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention permission is provided when the scheduling is performed because a scheduled transmission has permission regarding the scheduled resources.
Mopidevi does not explicitly disclose a first TSN system at an ingress port; obtaining a schedule including a set of windows wherein each window provides permission to a corresponding queue to access and allocate transmission resources for transmitting data in the queue; applying the schedule in order to allocate for each window, transmission resources; and a second TSN system at an egress port.
Marce discloses a first TSN system at an ingress port (Fig.4 ref. 405 Ingress Port and Para.[0040]  Frames are received from the master device 105 at the ingress port 125 and are forwarded downstream towards the slave device 110 from the egress port 130. As discussed herein, the node 115 implements time sensitive networking (TSN) using one or more queues that transmit frames during time windows defined by a GCE in a GCL maintained by the node 115); 
obtaining a schedule including a set of windows wherein each window provides permission to a corresponding queue to access and allocate transmission resources for transmitting data in the queue (Para.[0034] One deterministic networking technique is time-aware shaping of packets that are scheduled for transmission by a transmission scheduler that selects packets for scheduling from a set of ingress queues. A gate control list (GCL) identifies the ingress queues that are considered by the transmission scheduler in a sequence of time intervals that are referred to as traffic windows. The pattern of ingress queues that are considered in each traffic window is referred to as a gate control entity (GCE). The GCL is therefore a list of GCEs for the sequence of traffic windows); 
applying the schedule in order to allocate for each window, transmission resources (Para.[0035]  Different flows are mapped to different ingress queues. The GCL defines time-aware traffic windows in which only packets from ingress queues corresponding to specified flows are allowed to be transmitted. For example, the GCL can be configured so that only a first queue associated with a first flow is considered by the scheduler in a time window that corresponds to the time that a first frame in the first flow is expected to arrive in the first queue); and 
a second TSN system at an egress port (Fig.4 ref. 415 Egress Port and Para.[0040]  Frames are received from the master device 105 at the ingress port 125 and are forwarded downstream towards the slave device 110 from the egress port 130. As discussed herein, the node 115 implements time sensitive networking (TSN) using one or more queues that transmit frames during time windows defined by a GCE in a GCL maintained by the node 115).
Mopidevi and Marce are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mopidevi to include scheduling a set of windows that correspond to queues as taught by Marce in order to meet latency requirements (Marce Para.[0034]).
Re claim 2:
Mopidevi  discloses wherein the transmission resources are allocated such that the transmission of one or more higher priority QoS data flows is prioritized over one or more lower priority QoS data flows (Pg.13 lines 25-27 During the scheduling of packets in each virtual queue set, the scheduling is performed in the order of (packet or virtual queue) priority).
Re claim 5:
Mopidevi discloses wherein each virtual queue is allocated to a corresponding radio bearer for transmission (Pg.7 line 29 to Pg.8 line 6  receiving a packet in the data radio bearer, obtaining a QoS flow identifier corresponding to the packet, wherein the QoS flow identifier identifies a QoS flow to which the packet belongs, determining whether, for the data radio bearer, a virtual queue set exists which is allocated to the QoS flow identifier; if a virtual queue set which is allocated to the QoS flow identifier exists, then delivering the packet to a virtual queue of the existing virtual queue set, otherwise creating a new virtual queue set comprising at least one virtual queue and being allocated to the QoS flow identifier and deliver the packet to a virtual queue of the newly-created virtual queue set).
Re claim 9:
Mopidevi discloses wherein allocating, for each window, transmission resources for the corresponding virtual queue from a set of transmission resources comprises: forming a higher priority data unit reserved for a higher virtual queue and one or more lower priority data units for a plurality of lower virtual queues; scheduling transmission for the higher priority data unit in a corresponding transmission window reserved for the higher priority virtual queue; and scheduling transmission for the one or more lower priority data units across one or more remaining transmission windows (Pg. 13 lines 27-31 In other words for a virtual queue set packets in a non-empty virtual queue with higher priority (e.g. VQ1 of VQS1 ) are scheduled before packets in a non-empty virtual queue with lower priority (e.g. VQ2 of VQS2). Only after all virtual queues of a VQS are emptied the non-empty virtual queues of the VQS with the lower priority levels are scheduled Fig.5 and Fig.6 ref. 607, 609 – where the lower priority data is scheduled after the higher priority data, hence remaining).
Mopidevi does not explicitly disclose windows.
Marce discloses windows (Para.[0035]  Different flows are mapped to different ingress queues. The GCL defines time-aware traffic windows in which only packets from ingress queues corresponding to specified flows are allowed to be transmitted).
Mopidevi and Marce are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mopidevi to include scheduling a set of windows that correspond to queues as taught by Marce in order to meet latency requirements (Marce Para.[0034]).
Re claim 10:
Mopidevi discloses wherein the one or more lower priority data units each comprise data taken from each of the plurality of lower priority virtual queues (Fig. 5 and Fig.6 ref. 607,609).
Re claim 11:
Mopidevi discloses wherein scheduling transmission for the one or more lower priority data units across one or more remaining (Pg. 13 lines 27-31 In other words for a virtual queue set packets in a non-empty virtual queue with higher priority (e.g. VQ1 of VQS1 ) are scheduled before packets in a non-empty virtual queue with lower priority (e.g. VQ2 of VQS2). Only after all virtual queues of a VQS are emptied the non-empty virtual queues of the VQS with the lower priority levels are scheduled).
Marce discloses windows (Para.[0035]  Different flows are mapped to different ingress queues. The GCL defines time-aware traffic windows in which only packets from ingress queues corresponding to specified flows are allowed to be transmitted).
Mopidevi and Marce are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mopidevi to include scheduling a set of windows that correspond to queues as taught by Marce in order to meet latency requirements (Marce Para.[0034]).
Re claim 13:
Mopidevi discloses wherein allocating, for each (Pg. 13 lines 27-31 In other words for a virtual queue set packets in a non-empty virtual queue with higher priority (e.g. VQ1 of VQS1 ) are scheduled before packets in a non-empty virtual queue with lower priority (e.g. VQ2 of VQS2). Only after all virtual queues of a VQS are emptied the non-empty virtual queues of the VQS with the lower priority levels are scheduled).
Mopidevi does not explicitly disclose time window.
Marce discloses time window (Para.[0035]  Different flows are mapped to different ingress queues. The GCL defines time-aware traffic windows in which only packets from ingress queues corresponding to specified flows are allowed to be transmitted).
Mopidevi and Marce are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mopidevi to include scheduling a set of windows that correspond to queues as taught by Marce in order to meet latency requirements (Marce Para.[0034]).
Re claim 14:
Mopidevi discloses wherein each QoS data flow is associated with a corresponding QoS profile that specifies one or more transmission parameters for the QoS data flow, wherein the one or more transmission parameters comprises one or more of: an acceptable latency specifying a latest time that data can be received at the egress port to ensure that the data is output at the egress port by a predefined time; and a loss tolerance specifying a maximum number or proportion of lost packets for the QoS profile.  (Pg.2 lines 23-27  Each data flow has a respective QoS requirement (also referred as "Key Performance Indicator (KPI)", e.g., a latency requirement for transmission of the packet), so the data flow is also called as QoS flow. Besides the requirement of latency, for example, the QoS requirement comprises at least one of (as defined in 3GPP TS 23.501 ) and Pg.3 lines 4-7  (3) Packet Delay Budget (PDB): defines an upper bound for the time that a packet may be delayed between the UE and the user plane function (UPF) in the network.  (4) Packet Error Rate (PER): defines an upper bound for a rate of non-congestion related packet losses.).
Re claim 18:
	Claim 18 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 19:
Mopidevi discloses wherein the wireless network comprises a mobile device, one or more base stations and a core network, wherein the mobile device and the one or more base stations are configured to communicate wirelessly with each other, and wherein the core network is configured to transfer data to and from the one or more base stations (Fig.1).
Mopidevi does not explicitly disclose the core network is configured to transfer data to and from the one or more base stations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a core network transfers data to and from base stations.
Re claim 20:
	Claim 20 is rejected on the same grounds of rejection set forth in claim 1.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mopidevi in view of Marce as applied to claim 1 above, and further in view of Cavalcanti (WO 2018/203923).
Re claim 3:
As discussed above, Mopidevi in view of Marce discloses the parent claim.
Mopidevi does not explicitly disclose wherein the first TSN system, the second TSN system and the wireless system are each one hop within a multi-hop network, transmission across the multi-hop network is scheduled in predefined cycles, wherein the set of transmission resources relates to a single cycle for one hop of transmission across the wireless system.
Cavalcanti discloses wherein the first TSN system, the second TSN system and the wireless system are each one hop within a multi-hop network, transmission across the multi-hop network is scheduled in predefined cycles, wherein the set of transmission resources relates to a single cycle for one hop of transmission across the wireless system (Fig.8  and Pg.14 lines 8-11 FIG. 8 is a block diagram of an example TSN capable Wi-Fi network 800 in which multiple TSN streams are scheduled within different cycles (as illustrated in FIG. 9) enabling synchronized multi-hop communication from STA 802 A to STA B 804 and STA C 806 under the control of the AP 808).
As shown above. Cavalcanti discloses a TSN with scheduling in predefined cycles.  Cavalcanti does not explicitly disclose the set of transmission resources relates to a single cycle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention a TSN a single cycle has a set of timeslots (“set of transmission resources”), as further evidenced by Murayama (US 20210006359 Para.[0004]) in order to use a well-known resource unit.
Mopidevi and Cavalcanti are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mopidevi to include scheduling a set of windows that correspond to queues as taught by Cavalcanti in order to meet latency requirements (Cavalcanti Para.[0034]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mopidevi in view of Marce as applied to claim 1 above, and further in view of Murayama (US 20210006359).
Re claim 4:
As discussed above, Mopidevi in view of Marce discloses the parent claim.
Mopidevi discloses one or more of: reserving a predefined group (Pg.13 lines 25-27 During the scheduling of packets in each virtual queue set, the scheduling is performed in the order of (packet or virtual queue) priority).
As shown above, Mopidevi discloses scheduling QoS data flows and allocating resources.  Mopidevi does not expand on the unit of the resources and thus does not explicitly disclose wherein the transmission resources are selected from a set of timeslots over a predefined transmission cycle; one or more timeslots.
Murayama discloses wherein the transmission resources are selected from a set of timeslot over a predefined transmission cycle (Para.[0004]  In the TSN, a communication cycle is divided into a plurality of time slots (TSs)).
Mopidevi and Murayama are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mopidevi to include timeslots as taught by Murayama in order to use a well know resource unit type and realize an efficient data transmission (Murayama Para.[0016]).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mopidevi in view of Marce as applied to claim1 above, and further in view of Kwok (US 20220086681).
Re claim 6:
As discussed above, Mopidevi in view of Marce discloses the parent claim.
Mopidevi discloses allocating a default bearer and dedicated bearer based on QoS requirements (Pg.2 lines 2-6  If a certain QoS flow requires a separate data radio bearer to fulfil its QoS requirement, the network will allocate a separate data radio bearer. As in LTE, the network may allocate one data radio bearer first (called default 5 bearer in LTE) and depending on the QoS requirements of the received packets, network may allocate more data radio bearers (called dedicated data radio bearers).).
Mopidevi does not explicitly disclose wherein a QoS data flow is allocated to a dedicated virtual queue in response the QoS data flow being a higher priority QoS data flow and one or more of the following conditions being satisfied: an amount or proportion of lost packets for the QoS data flow exceeds a packet loss threshold; and a remaining transmission budget left for transmitting data within a predefined transmission window is less than a transmission budget threshold.
Kwok discloses wherein a QoS data flow is allocated to a dedicated virtual queue in response the QoS data flow being a higher priority QoS data flow and one or more of the following conditions being satisfied: an amount or proportion of lost packets for the QoS data flow exceeds a packet loss threshold; and a remaining transmission budget left for transmitting data within a predefined transmission window is less than a transmission budget threshold (Para.[0088]  In some examples, data packet associated with a high priority can be input to the dedicated bearer queue 418 while data packets associated with a lower priority can be input to the default bearer queue 416 and Fig.9 ref. 904-908 and Para.[0134]  For example, the operation 904 can include determining whether a latency is above a threshold, whether a packet error loss is above a threshold, and the like and Para.[0137]  At operation 908, the process can include implementing inter-UE priority. In some examples, such inter-UE priority corresponds to prioritizing data packets relative to other data packets addressed to other UEs. The process can continue to the operation 906 to implement intra-UE priority in addition to inter-UE priority and Para.[0013]  a packet may be associated with a primary priority level associated with a Quality of Service (QoS) Class Identifier (QCI) – where Mopidevi discloses the QoS data flow and virtual queue).
Mopidevi and Kwok are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mopidevi to include a dedicated queue for high priority data as taught by Kwok in order to optimize transmission of data (Kwok Para.[0013]).
Re claim 7:
As discussed above, Mopidevi in view of Marce discloses the parent claim.
Mopidevi further discloses each flow having QoS requirements, a priority level, a packet delay budget (PDB), and a packet error rate (PER) (Pg.2 lines 23-27  Each data flow has a respective QoS requirement (also referred as "Key Performance Indicator (KPI)", e.g., a latency requirement for transmission of the packet), so the data flow is also called as QoS flow. Besides the requirement of latency, for example, the QoS requirement comprises at least one of (as defined in 3GPP TS 23.501 ) and Pg.3 lines 4-7  (3) Packet Delay Budget (PDB): defines an upper bound for the time that a packet may be delayed between the UE and the user plane function (UPF) in the network.  (4) Packet Error Rate (PER): defines an upper bound for a rate of non-congestion related packet losses.).  
Mopidevi does not explicitly disclose wherein the packet loss threshold or transmission budget threshold varies depending on the priority of the QoS data flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the packet loss threshold or transmission budget threshold vary based on the priority of the QoS data flow because priority for data indicates the urgency and requirements for the data being transmitted.  Packet loss threshold and transmission budget thresholds vary based on priority.  For example, higher priority data will have a lower packet loss threshold and lower transmission compared budget compared with lower priority data that will have higher packet loss threshold and higher transmission budget thresholds. 
Re claim 8:
As discussed above, Mopidevi in view of Marce discloses the parent claim.
Mopidevi does not explicitly disclose wherein multiple QoS data flows are allocated to a shared virtual queue in response to each of the multiple QoS data flows being lower priority data flows.
Kwok discloses wherein multiple QoS data flows are allocated to a shared virtual queue in response to each of the multiple QoS data flows being lower priority data flows (Para.[0088]  In some examples, data packet associated with a high priority can be input to the dedicated bearer queue 418 while data packets associated with a lower priority can be input to the default bearer queue 416 – where Mopidevi discloses the QoS data flow and virtual queue).
As shown above, Kwok discloses high priority using a dedicated bearer queue and lower priority using a default bearer queue.  Kwok does not explicitly state the default bearer queue is a shared queue.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a default bearer queue is a shared queue.  Zong (WO 2019158040) is further evidence relied upon that shows a default bearer queue is a shared queue (Page 14 of the translation – A default bearer shared by all non-GBR QoS flows in a PDU session).
Mopidevi and Kwok are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mopidevi to include a shared queue for lower priority as taught by Kwok in order to optimize transmission of data (Kwok Para.[0013]).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mopidevi in view of Marce as applied to claims 1 and 11 above, and further in view of Wu (WO 2021/060936).
Re claim 12:
As discussed above, Mopidevi in view of Marce teaches all the limitations of the parent claims.
Mopidevi further discloses wherein allocating, for each window, transmission resources for the corresponding virtual queue from a set of transmission resources comprises (Pg.2 lines 21-23  A first aspect of the invention suggests a mechanism for scheduling user data (e.g. service data) for a data radio bearer (DRB). The user data is transmitted by means of QoS flow mapped onto the data radio bearer and Pg.2 lines 4-6  As in LTE, the network may allocate one data radio bearer first (called default bearer in LTE) and depending on the QoS requirements of the received packets, network may allocate more data radio bearers (called dedicated data radio bearers) – where Marce discloses the window): 
forming a set of data units from the data in the virtual queues; for each data unit that contains higher priority data (Fig. 5): 

Mopidevi does not explicitly disclose determining whether a predefined transmission budget is left within the set of transmission resources; and: if so, scheduling the data unit in a previously unallocated time window; and if not, scheduling the data unit in a prioritized time window that can pre-empt a previously scheduled transmission.
Wu discloses determining whether a predefined transmission budget is left within the set of transmission resources; and: if so, scheduling the data unit in a previously unallocated time window; and if not, scheduling the data unit in a prioritized time window that can pre-empt a previously scheduled transmission (Para.[0555] For example, the condition for the second UE to preempt the resources reserved by the first UE may be: the priority of the data of the second UE is higher than the priority of the data of the first UE, and the second UE has no other more suitable available resource within the PDB and Para.[0628] the resource selection window for the first resource reselection includes all of available time until Packet Delay Budget (PDB) and Para.[0625] using a same criteria to determine the resource selection window for the first resource reselection and the resource selection window for a resource preliminary selection – where Marce also discloses a window).
Mopidevi, Marce, and Wu are analogous because they pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mopidevi to include scheduling based on a transmission budget that is left as taught by Wu in order to allow allow sidelink pathloss based closed loop power control (Wu Para.[0159]).
Re claim 13:
Mopidevi discloses wherein allocating, for each (Pg. 13 lines 27-31 In other words for a virtual queue set packets in a non-empty virtual queue with higher priority (e.g. VQ1 of VQS1 ) are scheduled before packets in a non-empty virtual queue with lower priority (e.g. VQ2 of VQS2). Only after all virtual queues of a VQS are emptied the non-empty virtual queues of the VQS with the lower priority levels are scheduled).
Mopidevi does not explicitly disclose time window.
Wu discloses a previously unallocated time window (Para.[0627]  the resource selection window for the first resource reselection is the remaining available time in the resource selection window for the resource preliminary selection).
Mopidevi and Wu are analogous because they pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mopidevi to include time windows as taught by Wu in order to allow allow sidelink pathloss based closed loop power control (Wu Para.[0159]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mopidevi in view of Marce as applied to claim 14 above, and further in view of Jheng (US 20180324631).
Re claim 15:
As discussed above, Mopidevi in view of Marce reads on the parent claims.
Mopidevi discloses wherein: the one or more transmission parameters comprises both the acceptable latency range and the loss tolerance; (Pg.2 lines 23-27  Each data flow has a respective QoS requirement (also referred as "Key Performance Indicator (KPI)", e.g., a latency requirement for transmission of the packet), so the data flow is also called as QoS flow. Besides the requirement of latency, for example, the QoS requirement comprises at least one of (as defined in 3GPP TS 23.501 ) and Pg.3 lines 4-7  (3) Packet Delay Budget (PDB): defines an upper bound for the time that a packet may be delayed between the UE and the user plane function (UPF) in the network.  (4) Packet Error Rate (PER): defines an upper bound for a rate of non-congestion related packet losses.).
Mopidevi does not explicitly disclose and the wireless system drops the transmission of a packet for a given QoS data flow in response to a latency of the packet falling outside of the acceptable latency range provided that a current number or proportion of lost packets for the given QoS data flow is within the loss tolerance for the QoS data flow.
Jheng discloses and the wireless system drops the transmission of a packet for a given QoS data flow in response to a latency of the packet falling outside of the acceptable latency range provided that a current number or proportion of lost packets for the given QoS data flow is within the loss tolerance for the QoS data flow (Para.[0087]  It should be noted that some packets may dropped if the queuing time is longer the PDB or if the packet buffer is full. It is understood that PDUs may be stored in a packet buffer if a data rate, such as the short-term bit rate, is higher than the maximum bit rate associate with the PDU data flow. If packets are dropped, the number of dropped packets may be recorded. The long-term overall packet drop rate (or packet loss rate) may be limited to the packet error rate requirement – where the packet error rate requirement limits how many packets can be dropped so when the drop rate is limited, the packets loss is within loss tolerance). 
Mopidevi and Jheng are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mopidevi to include scheduling a set of windows that correspond to queues as taught by Jheng in order to allow consistency in admission and resource distribution to fulfill service requirements (Jheng Para.[0085]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mopidevi in view of Marce and Jheng as applied to claim 15 above, and further in view of Moon (US 20200112975).
Re claim 16:
As discussed above, Mopidevi in view of Marce reads on the parent claims.
Mopidevi discloses wherein: the one or more transmission parameters comprises both the acceptable latency range and the loss tolerance;(Pg.2 lines 23-27  Each data flow has a respective QoS requirement (also referred as "Key Performance Indicator (KPI)", e.g., a latency requirement for transmission of the packet), so the data flow is also called as QoS flow. Besides the requirement of latency, for example, the QoS requirement comprises at least one of (as defined in 3GPP TS 23.501 ) and Pg.3 lines 4-7  (3) Packet Delay Budget (PDB): defines an upper bound for the time that a packet may be delayed between the UE and the user plane function (UPF) in the network.  (4) Packet Error Rate (PER): defines an upper bound for a rate of non-congestion related packet losses.).
Mopidevi does not explicitly disclose the wireless system reschedules a packet with a higher priority in response to a latency of the packet falling outside of the acceptable latency range and a current number or proportion of lost packets for the given QoS data flow exceeding the loss tolerance for the QoS data flow.
Moon discloses and the wireless system drops the transmission of a packet for a given QoS data flow in response to a latency of the packet falling outside of the acceptable latency range provided that a current number or proportion of lost packets for the given QoS data flow is within the loss tolerance for the QoS data flow (Clm4  wherein the scheduling of the packet based on the message and the pre-stored delay time value comprises: based on the scheduling cannot meet the pre-stored delay time value, based on the loss of the consecutive downlink packet exceeding the loss tolerance, increasing the priority; and rescheduling the packet). 
Mopidevi and Moon are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mopidevi to include rescheduling with a higher priority after exceeding delay and loss as taught by Moon in order to provide clock synchronization by interworking a time sensitive network (TSN) (Moon Para.[0007]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mopidevi in view of Marce as applied to claim 1 above, and further in view of De Andrade Jardim (US 20220046462).
Re claim 17:
As discussed above, Mopidevi in view of Marce reads on the parent claims.
Mopidevi does not explicitly disclose wherein a packet buffer located at the egress port of the wireless system stores incoming packets and forwards these based on arrival time requirements at the egress port.
De Andrade Jardim discloses wherein a packet buffer located at the egress port of the wireless system stores incoming packets and forwards these based on arrival time requirements at the egress port (Para.[0133]  One option to optimize the order of servable frames based on latency occurs in the 5GS. When a frame is arriving, the 5GS and/or the TSN Translator (or the corresponding UPF/UE) puts a time-stamp on the frame. This time-stamp indicates the arrival time of the frame. Then, output pacing at the egress port checks the time-stamp values of the frames in the de-jitter buffer associated to the currently servable queue and selects the next frame accordingly). 
Mopidevi and De Andrade Jardim are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mopidevi to include a buffer at the egress port using arrival times as taught by De Andrade Jardim in order to optimize the order of servable frames based on latency (De Andrade Jardim Para.[0133]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471